TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00664-CR



                                   Renee Thompson, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-04-300061, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was originally due November 28, 2005. The time for filing was

extended three times on counsel’s motion. On February 1, 2006, in granting the third extension, this

Court ordered appellant’s attorney, Mr. Walter C. Prentice, to file a brief on appellant’s behalf no

later than February 27, 2006. Counsel did not file a brief as ordered.

               The appeal is abated. The district court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and if so, whether appellant’s attorney, who was appointed

by the court, has abandoned the appeal. See Tex. R. App. P. 38.8(b)(2). The court shall make

appropriate findings and recommendations. If necessary, the court shall appoint substitute counsel

who will effectively represent appellant. A record from this hearing, including copies of all findings
and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk of this

Court for filing as a supplemental record no later than April 17, 2006. Rule 38.8(b)(3).




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: March 22, 2006

Do Not Publish




                                                 2